231 Ga. 750 (1974)
204 S.E.2d 148
ELROD
v.
AULT.
28488.
Supreme Court of Georgia.
Submitted January 14, 1974.
Decided February 18, 1974.
Weiner & Bazemore, Paul S. Weiner, for appellant.
Arthur K. Bolton, Attorney General, William F. Bartee, Jr., David L. G. King, Jr., Assistant Attorneys General, Larry H. Evans, Deputy Assistant Attorney General, for appellee.
UNDERCOFLER, Justice.
Petitioner for habeas corpus complains that his conviction for burglary was erroneous because of the admission of testimony of a witness whose name did not appear on the list of witnesses furnished to him. This issue was passed upon by the Court of Appeals and the trial court held it could not review that decision. See Elrod v. State, 128 Ga. App. 250 (196 SE2d 360). Held:
The trial court properly remanded petitioner to custody of the warden. Petitioner's entire proof in that court consisted of the record reviewed by the Court of Appeals and its decision. After an appellate review the same issues will not be reviewed on habeas corpus. Herring v. Ault, 230 Ga. 398 (197 SE2d 354); Alexander v. Luzier, 229 Ga. 434 (192 SE2d 160); Young v. Caldwell, 229 Ga. 653 (193 SE2d 854).
Judgment affirmed. All the Justices concur.